Exhibit 10.1

STOCK OPTION CANCELLATION AGREEMENT

THIS STOCK OPTION CANCELLATION AGREEMENT (this “Agreement”) is entered into as
of September 2, 2015, by and among Iridex Corporation, a Delaware corporation
(“Iridex”), and James H. Mackaness (the “Optionee”).

For the consideration set forth herein and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto hereby agree as follows:

1. Cancellation; Exchange. Optionee hereby agrees that all of Optionee’s options
(whether vested or unvested) to acquire shares of Iridex Common Stock (“Common
Stock”) as set forth on Exhibit A hereto (collectively the “Options”) are hereby
canceled in exchange for the right to receive the payment set forth in Section 2
hereof.

2. Payment; Conditions Precedent. Conditioned on Optionee’s strict compliance
with the terms of this Agreement (including without limitation Section 7 hereof)
and the effectiveness and irrevocability of the separation agreement and release
attached hereto as Exhibit B (the “Release”), Optionee shall receive $275,246.91
(the “Payment Amount”), less applicable withholdings, payable in a lump sum
within ten (10) business days following the effectiveness and irrevocability of
the Release.

3. Optionee Excluded Information. Optionee (a) has adequate information
concerning the business and financial condition of the Company to make an
informed decision regarding the cancellation and exchange of the Options
contemplated by this Agreement, (b) has independently and without reliance upon
the Company, and based on such information and the advice of such advisors as
Optionee has deemed appropriate, made his own analysis and decision to enter
into this Agreement, and (c) understands that the value of the Options, and the
shares of Common Stock that Optionee would be entitled to acquire upon the
exercise of the Options, in the future could exceed the Payment Amount and that
by cancelling and exchanging the Options pursuant to this Agreement, Optionee
foregoes any and all further value appreciation in the stock price, or dividends
or the like, whether in cash or equity or another form of consideration, to
which Optionee might otherwise be entitled had Optionee not cancelled and
exchanged the Options pursuant to this Agreement. Optionee acknowledges that
neither the Company nor its affiliates is acting as a fiduciary or financial or
investment adviser to Optionee, and has not given Optionee any investment
advice, opinion or other information on whether the cancellation and exchange of
the Options is prudent. Optionee acknowledges that (i) the Company currently may
have, and later may come into possession of, information with respect to the
Company and the Common Stock that is not known to Optionee and that may be
material to a decision to cancel and exchange the Options (the “Optionee
Excluded Information”), (ii) Optionee has determined to cancel and exchange the
Options notwithstanding his lack of knowledge of the Optionee Excluded
Information and (iii) the Company and its affiliates shall have no liability to
Optionee, and Optionee waives and releases any claims that it might have against
the Company or its affiliates whether under applicable securities laws or
otherwise, with respect to the nondisclosure of the Optionee Excluded
Information in connection with the cancellation and exchange of the Options and
the transactions contemplated by this Agreement. Optionee understands that the
Company and its affiliates will rely on the accuracy and truth of the foregoing
representations, and Optionee hereby consents to such reliance.



--------------------------------------------------------------------------------

4. Tax Treatment; Tax Withholding. The parties agree and acknowledge that all
payments to the Optionee hereunder shall be considered compensation for services
for all tax purposes and shall be treated for all federal and state tax purposes
as such. Optionee acknowledges that he is relying solely on his own tax advisors
in connections with the transactions contemplated hereby and not relying on any
advisors to Iridex. Iridex shall deduct and withhold from any consideration
payable or otherwise deliverable pursuant to this Agreement amounts required to
be deducted or withheld therefrom under the Internal Revenue Code, or under any
provision of state, local or foreign tax law or under any other applicable legal
requirement. Such deducted or withheld amounts shall be treated for all purposes
under this Agreement as having been paid to the person to whom such amounts
would otherwise have been paid.

5. No Transfer or Assignment. Optionee may not sell, gift, exchange, transfer or
otherwise dispose of or alienate his right to receive the payment set forth in
Section 2 herein or any portion thereof. Any transfer in violation of this
Section 4 shall be null and void and need not be recognized by Iridex.

6. Taking of Necessary Action; Further Action. If at any time, any further
action is necessary or desirable to carry out the purposes of this Agreement,
Optionee agrees to take such reasonable actions as are reasonably necessary and
execute such documents as are reasonably necessary and lawful.

7. Acknowledgments by Optionee. Optionee acknowledges that Optionee has
carefully read this Agreement and the exhibits thereto, and has had the
opportunity to discuss the terms of this Agreement with Optionee’s professional
advisors to the extent Optionee has deemed necessary and is not relying on the
advisors or counsel to Iridex. Optionee also acknowledges that Optionee is
voluntarily executing this Agreement.

8. Agreement Not to Exercise the Options. So long as this Agreement has not been
terminated pursuant to Section 9 below, Optionee agrees not to exercise the
Option as of and following the date of this Agreement.

9. Termination; Amendment. This Agreement shall only be amended or terminated
upon a mutual written agreement between Optionee and Iridex that is signed by
the Chief Executive Officer of Iridex.

10. Miscellaneous.

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
shall be governed, construed and interpreted in accordance with the laws of the
State of California, without regard to its choice of law principles.

 

2



--------------------------------------------------------------------------------

(b) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

(c) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(d) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or 48 hours
after being deposited in the regular mail as certified or registered mail
(airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below, or as subsequently modified by written notice.

(e) Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by either of the
parties without prior written consent of the other.

(f) Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect, such provision will be enforced to the
maximum extent possible and such invalidity, illegality or unenforceability will
not affect any other provision of this Agreement, and this Agreement will be
construed as if such invalid, illegal or unenforceable provision had (to the
extent not enforceable) never been contained herein if to so do would not
deprive any party of the substantial benefit of its bargain.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

The parties have caused this Agreement to be duly executed on the date first
above written.

 

IRIDEX CORPORATION By:  

/s/ William M. Moore

Name:   William M. Moore Title:   CEO OPTIONEE:

/s/ James H. Mackaness

James H. Mackaness

[SIGNATURE PAGE TO STOCK OPTION CANCELLATION AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

 

Date of Grant

  

Cancelled Options

12/7/2011

   45,833

12/13/2012

   46,823



--------------------------------------------------------------------------------

EXHIBIT B

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between James
H. Mackaness (“Employee”) and Iridex Corporation, a Delaware corporation (the
“Company”) (collectively referred to as the “Parties” or individually referred
to as a “Party”).

RECITALS

WHEREAS, Employee was employed by the Company;

WHEREAS, Employee signed an Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement with the Company on January 4, 2008
(“Confidentiality Agreement”);

WHEREAS, Employee separated from employment with the Company effective
August 21, 2015 (the “Separation Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

COVENANTS

1. Consideration. The Company agrees to pay Employee a total of Two Hundred
Seventy-Five Thousand Two Hundred Forty-Six Dollars and Ninety-One Cents
($275,246.91) pursuant to Section 2 of the Stock Option Cancellation Agreement,
dated August 21, 2015 (the “Cancellation”), less applicable withholdings,
payable within ten (10) business days following the Effective Date.

2. Benefits. Employee’s health insurance benefits shall cease on the Separation
Date, subject to Employee’s right to continue his health insurance under COBRA.
Employee’s participation in all benefits and incidents of employment, including,
but not limited to, vesting in stock options, restricted stock units, and other
equity awards, and the accrual of bonuses, vacation, and paid time off, ceased
as of the Separation Date. Except with respect to the amendment to Employee’s
stock options pursuant to the terms of the Cancellation Agreement (including
without limitation Sections 1 and 7 thereof), Employee agrees and acknowledges
that his Company stock options, restricted stock units, and other equity awards
shall remain subject to the terms and conditions of equity plans under which
they were granted and the individual agreements underlying such awards,
including without limitation with respect to vesting and exercisability.



--------------------------------------------------------------------------------

3. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee.

4. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in

 

2



--------------------------------------------------------------------------------

Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Control and Reform Act; the California Family Rights Act;
the California Labor Code; the California Workers’ Compensation Act; and the
California Fair Employment and Housing Act;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company). Notwithstanding the foregoing, Employee acknowledges
that any and all disputed wage claims that are released herein shall be subject
to binding arbitration in accordance with Paragraph 16, except as required by
applicable law. Employee represents that he has made no assignment or transfer
of any right, claim, complaint, charge, duty, obligation, demand, cause of
action, or other matter waived or released by this Section.

5. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or

 

3



--------------------------------------------------------------------------------

costs for doing so, unless specifically authorized by federal law. In the event
Employee signs this Agreement and returns it to the Company in less than the
21-day period identified above, Employee hereby acknowledges that he has freely
and voluntarily chosen to waive the time period allotted for considering this
Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Company’s behalf that is received prior to the Effective Date. The parties
agree that changes, whether material or immaterial, do not restart the running
of the 21-day period.

6. California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

7. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

8. Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Employee’s attorney(s), and
Employee’s accountant and any professional tax advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Employee agrees that he will
not publicize, directly or indirectly, any Separation Information.

9. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
nonsolicitation of Company employees. Employee’s signature below constitutes his
certification under penalty of perjury that he has

 

4



--------------------------------------------------------------------------------

returned all documents and other items provided to Employee by the Company,
developed or obtained by Employee in connection with his employment with the
Company, or otherwise belonging to the Company.

10. No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.

11. Protected Activity Not Prohibited. Employee understands that nothing in this
Agreement shall in any way limit or prohibit Employee from engaging for a lawful
purpose in any Protected Activity. For purposes of this Agreement, “Protected
Activity” shall mean filing a charge or complaint, or otherwise communicating,
cooperating, or participating with, any state, federal, or other governmental
agency, including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, and the National Labor Relations Board. Notwithstanding
any restrictions set forth in this Agreement, Employee understands that he is
not required to obtain authorization from the Company prior to disclosing
information to, or communicating with, such agencies, nor is Employee obligated
to advise the Company as to any such disclosures or communications.
Notwithstanding, in making any such disclosures or communications, Employee
agrees to take all reasonable precautions to prevent any unauthorized use or
disclosure of any information that may constitute Company confidential
information under the Confidentiality Agreement to any parties other than the
relevant government agencies. Employee further understands that “Protected
Activity” does not include the disclosure of any Company attorney-client
privileged communications, and that any such disclosure without the Company’s
written consent shall constitute a material breach of this Agreement.

12. Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources.

13. Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.

 

5



--------------------------------------------------------------------------------

14. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

15. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

16. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

 

6



--------------------------------------------------------------------------------

17. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

18. No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

19. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

20. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

21. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Confidentiality Agreement.

22. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chairman & Chief Executive Officer.

23. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions.

24. Effective Date. Employee understands that this Agreement shall be null and
void if not executed by him within twenty one (21) days of August 21, 2015. This
Agreement will become effective on the eighth (8th) day after Employee signed
this Agreement, so long as it has been signed by the Employee and has not been
revoked by the Employee before that date (the “Effective Date”).

 

7



--------------------------------------------------------------------------------

25. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

26. Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:

 

  (a) he has read this Agreement;

 

  (b) he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

 

  (c) he understands the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d) he is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    James H. Mackaness, an individual Dated:    

 

    James H. Mackaness     Iridex Corporation Dated:     By:  

 

      William M. Moore       Chairman & Chief Executive Officer

 

8